922 So.2d 1177 (2006)
Francis KING, Mark Howard, Kerri Howard, Terry Rehn, Jill Rehn, Allen Posey, Jr., Billie Posey, Robert Davis, Loretta Davis, David Pearson, Sally Pearson, Albert Clary, Deborah Clary, & Earl Reynolds
v.
Lavern BOURGEOIS, Duly Appointed Ascension Parish Building Official.
No. 2005-C-1891.
Supreme Court of Louisiana.
February 3, 2006.
In re King, Francis; Howard, Mark; Howard, Kerri; Rehn, Terry; Rehn, Jill; Posey, Allen Jr.; Posey, Billie; Davis, Robert; Davis, Loretta; Pearson, David; Pearson, Sally; Clary, Albert; Clary, Deborah; Reynolds, Earl;  Plaintiff(s); Applying for Writ of Certiorari and/or Review, Parish of Ascension, 23rd Judicial *1178 District Court Div. E, No. 76,236; to the Court of Appeal, First Circuit, No. 2004 CA 1106.
Denied.